BLANCHARD, J.
This action was one for separation from bed and board. The wife, who is plaintiff, charges, in effect, that her husband has been guilty towards her of excesses and cruel treatment of such a nature as render their living together insupportable. She mentions particulars im her petition.
The husband answers denying the ill-treatment complained of, and charges gross misconduct on part of the wife of such a nature as entitles him, in his belief, to a decree of divorce a vinculo matrimonii, for which he prays in reeonvention.
There was judgment in favor of the plaintiff granting her the separation from bed and board prayed for, and rejecting the reconventional demand of the defendant.
The latter appeals.
Ruling — The conclusion reached, on examination of the testimony in this record, is that the wife’s conduct debars her from the relief she seeks. Amy v. Berard, 49 La. Ann. 897, 22 South. 48.
And it is not thought that the evidence adduced in support of the reconventional demand of the defendant is, in all particulars, sufficient to warrant a final decree in his favor.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be avoided and reversed and that the demand of the plaintiff be rejected, while that of the husband, on his demand in reconvention, be dismissed as in case of nonsuit — costs of the appeal and those of the main demand in the court below to be paid by the plaintiff, those of the reconventional demand in the court below to be paid by the defendant husband.